Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 10/27/2021 has been entered. Claims 21, 28, and 34-35 have been amended. Claims 21-36 remain pending in the application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 21-30 and 34-36 are rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation “the first support member”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
6.	Claims 21-23, 25, 27-29, and 34-36 are rejected under 35 U.S.C. 103 as unpatentable over Zeng (CN 110114779 A) in view of Hagino (US 20090202183 A1) and further in view of Kang (US 20180198896 A1).
Regarding claim 21, Zeng (e.g., Figs. 1-13, Fig. 6 is reproduced below for references) discloses an electronic device comprising: 
a display including a display panel (e.g., Figs. 1-3, flexible display panel 120; Figs. 11-12; flexible display panel 210) and a front panel (e.g., Fig. 3; cover plate 110, [0066]), and the front panel is flexible and disposed over the display panel to bend with the display panel (Fig. 3 and [0066], [0070]; cover plate is formed of flexible material that can be bent); 

    PNG
    media_image1.png
    397
    1049
    media_image1.png
    Greyscale

Annotated version of Fig. 6
a first plate (e.g., Fig. 6; layer structure 221) disposed to support the display panel (Fig. 6; flexible display panel 210), the first plate including a first opening (e.g., [0099]; layer structure 221 has an opening A); 
a second plate (e.g., Fig. 6; substrate layer 260) disposed to support the first plate (layer structure 221), the second plate including a second opening (e.g., opening B) formed in the second plate (substrate layer 260) and at least partially being aligned with a first opening (opening A); 
a sensor module including at least one sensor (e.g., Fig. 6; optical fingerprint sensor 240) configured to receive a signal (light signal reflected by user finger) through the first opening (opening A), the second opening (opening B), and the display panel (display panel 210); and 
a transparent member (e.g., Fig. 6; transparent buffer member 222) disposed between the first plate (layer structure 221) and the sensor module (optical fingerprint sensor 240), 
wherein at least portion of the second plate (e.g., Fig. 6; substrate layer 260) is disposed under the transparent member (transparent buffer member 222),
(transparent buffer member 222) is adhesively attached at the first plate (layer structure 221) so that the transparent member (transparent buffer member 222) and the first support member (layer structure 221) are configured to absorb and/or distribute external force to be applied to a front surface of the display panel ([0102] and [0097]; buffer member 222 is formed of PI or PET, which is same as the material used in the application and is capable of absorbing and/or distributing external force applied to the display panel).

Zeng does not disclose at least a portion of the first plate including a lattice pattern. However, Zeng discloses the first plate is an adhesive layer ([0099]). It is known in the art that an adhesive layer may be formed in a lattice pattern used for adhering to a foldable substrate. As an example, Hagino (e.g., Figs. 3-4) discloses an adhesive layer (adhesive layer 8b) may be formed in a lattice pattern. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Hagino to the adhesive layer as taught by Zeng. The lattice structure of the adhesive layer as taught by Hagino would provide an enhanced strength when the adhesive layer is bent to reduce or prevent the cracking caused by bending stress.

Zeng discloses flexible display panels integrated with a fingerprint sensor, but do not disclose the housing of the flexible display device including the fingerprint sensor. However, Kang (e.g., Figs. 1-16) discloses a flexible display device including a fingerprint sensor, comprising: a first housing (e.g., Figs. 2-3, 5-6, 9-10 and 13-14; first housing connected to one side of a hinge 200); a second housing (e.g., Figs. 2-3, 5-6, 9-10 and 13-14; second housing connected to an opposite side of the hinge 200); a hinge (e.g., Figs. 3-4 and 9; hinge 200) coupled with the first housing and the second housing (e.g., Figs. 2-3, 5-6, 9-10 and 13-14; the hinge 200 coupled with the first housing and the second housing); a display including a display panel (e.g., Figs. 2-3, 5-6, 9-10 and 13-14; flexible display panel 151), at least portion of the display panel is disposed on the first housing and the second housing (e.g., Figs. 2-3, 5-6, 9-10 and 13-14; display 1511 and 1512 are accommodated in the first housing and the second housing), and a sensing module (e.g., Figs. 2 and 6; fingerprint sensor 143). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the housing as taught by Kang to accommodate the flexible display device including the fingerprint sensor, the first plate, the second plate, and the transparent member as taught by Zeng in view of Hagino. It would also have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Zeng in view of Hagino to the fingerprint sensor as taught by Kang. The combination/motivation would be to provide a display device integrated with an under-screen fingerprint sensor for user authentication.

Regarding claim 22, Zeng in view of Hagino and further in view of Kang discloses the electronic device of claim 21, Zeng (e.g., Fig. 6) discloses wherein a corner of the second opening (opening B to accommodate structures 230 and 236) of the second plate (substrate layer 260) is contacted to a rear surface of the transparent member (transparent buffer layer 222).

(e.g., Fig. 6) discloses wherein the second opening (opening B) forms a stepped shape (opening B has a stepped shape).

Regarding claim 25, Zeng in view of Hagino and further in view of Kang discloses the electronic device of claim 21, Zeng (e.g., Figs. 1-13) discloses wherein the sensor module includes a light receiving sensor configured to sense an illuminance (e.g., Figs. 10-11; optical fingerprint sensor 240 detects a light signal reflected by user finger).

Regarding claim 27, Zeng in view of Hagino and further in view of Kang discloses the electronic device of claim 21, Hagino (e.g., Fig. 3) discloses wherein at least portion of the first plate includes a lattice pattern (e.g., Fig. 3; adhesive layer 8b has a lattice pattern). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Hagino to the adhesive layer as taught by Zeng for the same reason above.

Regarding claim 28, Zeng in view of Hagino and further in view of Kang discloses the electronic device of claim 21, Zeng (e.g., Fig. 6) discloses wherein a size of the transparent member (e.g., Fig. 6; transparent buffer member 222) is bigger than a size of the first opening (opening A).

Regarding claim 29, Zeng in view of Hagino and further in view of Kang discloses the electronic device of claim 21, Zeng (e.g., Fig. 6) discloses the electronic device further (adhesive 223) disposes between at least portion of the first plate (layer structure 221) and at least portion of the second plate (substrate layer 260). 

Regarding claim 34, Zeng in view of Hagino and further in view of Kang discloses the electronic device of claim 21, Zeng (e.g., Fig. 6) discloses wherein the transparent member (e.g., Fig. 6; transparent buffer member 222) is attached to the first plate (layer structure 221) via an adhesive member (adhesive 221).

Regarding claim 35, Zeng in view of Hagino and further in view of Kang discloses the electronic device of claim 21, Zeng (e.g., Figs. 10-11 and 7) discloses wherein the transparent member (e.g., Fig. 6;transparent buffer member 222) is disposed to the adjacent to a rear side of the first opening (opening A) of the first plate (layer structure 221).

Regarding claim 36, Zeng in view of Hagino and further in view of Kang discloses the electronic device of claim 21, Hagino (e.g., Fig. 3) discloses wherein the lattice pattern has at least one of: a plurality of openings, a grid structure including a plurality of gaps or cracks, a grid structure by a plurality of lattices, a grid structure by a plurality of slits, or a structure including at least one recess partly having a smaller thickness than a surrounding area (Fig. 3; lattice pattern). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Hagino to the adhesive layer as taught by Zeng for the same reason above.

7.	Claim 26 is rejected under 35 U.S.C. 103 as unpatentable over Zeng (CN 110114779 A) in view of Hagino (US 20090202183 A1) and Kang (US 20180198896 A1) and further in view of He (US 20180129798 A1).
Regarding claim 26, Zeng in view of Hagino and further in view of Kang discloses the electronic device of claim 21, but does not disclose wherein the sensing module includes a light emitting element including light emitting circuitry, wherein the light receiving sensor is located adjacent to the light emitting element. However, He (e.g., Figs. 39-40) discloses a display panel integrated with a fingerprint sensor, wherein the sensing module includes a light emitting element including light emitting circuitry (e.g., Figs. 39-40; light source 971), wherein the light receiving sensor (e.g., Figs. 39-40; optical fingerprint sensor 600) is located adjacent to the light emitting element (e.g., Figs. 39-40; light source 971). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from He to the fingerprint sensor as taught by Zeng in view of Hagino and Kang. The combination/motivation would be to provide a display device integrated with an under-screen fingerprint sensor for user authentication.

8.	Claim 30 is rejected under 35 U.S.C. 103 as unpatentable over Zeng (CN 110114779 A) in view of Hagino (US 20090202183 A1) and Kang (US 20180198896 A1) and further in view of Wu (US 20200133335 A1).
Regarding claim 30, Zeng in view of Hagino and further in view of Kang discloses the electronic device of claim 21, but does not disclose wherein the front panel includes (e.g., Fig. 1) discloses a flexible display device including a flexible display panel 104, wherein the front panel (Fig. 1; flexible cover plate 102) includes at least one of PI (poly-imide) film or UTG (ultra-thin-glass) (Fig. 1 and [0026]; flexible cover plate is formed of polyimide (PI)). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Wu to the fingerprint sensor as taught by Zeng in view of Hagino and Kang. The combination/motivation would be to provide a flexible cover plate to protect a flexible display panel.

Allowable Subject Matter
9.	Claims 31-33 are allowed. Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a flexible display device. The closet prior arts, Kang (US 20180198896 A1), Zeng (CN 110114779 A), Wu (US 20200133335 A1), Sun (US 20190067408 A1), and He (US 20180129798 A1), individually or in combination, discloses a flexible display device including a fingerprint sensor similar to the claimed invention, but fails to teach the structure to integrate the fingerprint sensor to the flexible display panel as claimed.

Response to Arguments
10.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of 

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                       
/YUZHEN SHEN/Primary Examiner, Art Unit 2691